Per curiam.
The appellant filed a petition for habeas corpus in the Superior Court, Guayama Part. The presiding judge of that court flatly denied the petition for the issuance of the writ on the ground that the same questions raised in the petition had already been decided by another judge in an incident on nullity of judgment. Feeling aggrieved, the petitioner appealed to this Court. The Fiscal of this Court prays that the order appealed from be affirmed and to this effect he alleges:
“Appeals in habeas corpus proceedings are governed by Act of March 12, 1903, § 1 (34 L.P.R.A. § 1773) of which reads as follows:
“ ‘An appeal may be taken to the Supreme Court of Puerto Rico from the final order of a court or judge upon *213the return of the writ of habeas corpus, by any. party to the proceedings, aggrieved thereby.’
“The order of the Superior Court, Guayama Part, denying the petition for habeas corpus, reads as follows (Judgment Roll p. 5) :
“ ‘Considering that the questions raised by the petitioner, Julio Pérez Pérez, known as Julio Pérez Navia, in the foregoing petition for habeas corpus were previously raised by the same petitioner in a motion for nullity of judgment, which was dismissed by Hon. Victor Vargas Negron, Acting Superior Judge of this Court, by order of February 15, 1956, after examining and considering such questions, the petition for habeas corpus is hereby denied. Let notice be served. Guayama, Puerto Rico, January 31, 1957. (s) A. D. Marchand Paz, Judge. I certify: (s) Enrique González, Clerk. Copy of this order served on Julio Pérez Pérez and on the Prosecuting Attorney of this Court, on the 1st day of February 1957. (s) Alberto Rivera, Assistant Clerk.’
“It is obvious that in the order copied above the petition for habeas corpus filed by the defendant-appellant was summarily denied. No final order having been entered after the writ of habeas corpus is served and returned, since it was not issued, the petitioner can not interpose any appeal whatsoever. Ex parte López, 15 P.R.R. 57 (1909); Espinosa v. Ramírez, 71 P.R.R. 10 (1950).”
The Fiscal is right. Consequently, the appeal is dismissed for lack of jurisdiction.